Per Curiam:

The modified decree of the district court ' changing the custody of the two minor children from the mother, Maude Gibson, to the petitioner, their father, is *871not binding on this court. The welfare of the children is still open to consideration. (In re King, 66 Kan. 695, 72 Pac. 263.)
It appears that the mother is affectionately attached to the children; that she has kept them at school and dressed them as well as her financial circumstances will allow. She has sent them to Sunday-school during her residence in Kansas City. The petitioner has contributed nothing toward their support in the past four years. After considering all the evidence, we think that the welfare of the children does not demand a change of custody.
The writ of habeas corpus will be denied.